Citation Nr: 0428095	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of a fracture of the 5th metacarpal.  

2.  Entitlement to a compensable evaluation for the service-
connected residuals of spontaneous pneumothorax of the right 
lung.  

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to ionizing radiation in 
service.  

4.  Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as secondary to exposure to ionizing 
radiation in service.  

5.  Entitlement to service connection for a lung condition 
claimed as secondary to exposure to ionizing radiation in 
service.  

6.  Entitlement to service connection for a headache 
disorder, claimed as secondary to exposure to ionizing 
radiation in service.  

7.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2002 rating decision.  

In July 2004, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript was prepared and incorporated into the claims 
folder.  

The issues of an increased evaluation for the service-
connected residuals of spontaneous pneumothorax of the right 
lung and service connection for a skin disorder, prostate 
cancer, lung condition and headache disorder, are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the 5th 
metacarpal are manifested by significant flexion contracture 
of the 5th proximal interphalangeal joint exceeding 90 
degrees, deformity of the 5th metacarpal bone at the site of 
the original fracture, and some mild degenerative changes in 
the dorsal aspect of the 5th metacarpophalangeal joint: the 
service-connected disability picture currently is shown to 
more nearly approximate that of amputation at the level of 
the metacarpal.  

2.  The veteran is now compensably rated for a service-
connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
evaluation for the service-connected residuals of a fracture 
of the 5th metacarpal have been met.  38 U.S.C.A. § 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5156, 5227 (2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5156, 5227 (2004).

2.  The claim for a separate 10 percent rating based on two 
or more noncompensable service-connected disabilities has 
been rendered moot.  38 C.F.R. § 3.324 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

With respect to the veteran's claim for an increased rating 
for his right 5th finger disability, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
In this regard, the Board notes an evidence development 
letter dated in November 2001 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claim.  

In addition, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
an increased rating for the right 5th finger disability.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002)).  


II.  Entitlement to a compensable evaluation for the 
residuals of a fracture of the 5th metacarpal

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right 5th finger disability is currently rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5227.  The Board notes during the pendency of this 
claim, the rating criteria for evaluating ankylosis and 
limitation of motion of digits of the hands were amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 48784-
48787 (July 26, 2002).

The Board notes in passing that there is no indication that 
the veteran has been advised of the change in regulation that 
occurred during the pendency of his appeal.  However, as will 
be discussed in greater detail below, the Board believes that 
these changes were not substantive as they pertain to this 
case.  Furthermore, the Board will be awarding a 20 percent 
evaluation for his residuals of a fracture of the 5th right 
metacarpal, which is the maximum rating available for 
disability of the little finger of either the major or minor 
hand under both the new and old criteria.

For these reasons, the Board concludes that the veteran will 
not be prejudiced by its consideration of the amended 
regulation.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Prior to August 26, 2002, the appropriate diagnostic code for 
evaluating limitation of motion in the little finger was 
Diagnostic Code (DC) 5227, which provides the rating criteria 
for ankylosis in either the ring finger or little finger.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure".  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).  

Under that code, a no percent evaluation is warranted for 
ankylosis in the major or minor little finger or ring finger.  
38 C.F.R. § 4.71a, DC 5227 (2002).  Extremely unfavorable 
ankylosis is to rated as amputation under DC 5156.  

Under DC 5156, amputation of either the major or minor little 
finger, without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  Amputation of the little finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5156 
(2002).

As noted herein above, effective on August 26, 2002, the VA 
Rating Schedule was amended with regard to rating ankylosis 
and limitation of motion of the fingers and thumb.  67 Fed. 
Reg. 48,784 (July 26, 2002).  

The Board notes that, under the amended version of 38 C.F.R. 
§ 4.71a, the criteria of DC 5227 and DC 5156 remain 
essentially unchanged as they pertain to the issue currently 
on appeal.  

Although the wording of these diagnostic codes was slightly 
altered for clarification purposes, the Board notes that the 
specific evaluations assigned under these codes for 
disability of either the major or minor little finger 
remained the same as they were under the old criteria.

However, there is now a DC 5230 as well, which specifically 
contemplates limitation of motion in the ring or little 
finger.  Under that code, a no percent evaluation is 
warranted for any degree of motion in either of those 
fingers.  38 C.F.R. § 4.71a, DC 5230 (2003).

In this case, the most probative evidence of record appears 
to be the report of an August 2002 VA examination.  In that 
report, it was noted that the veteran had originally 
fractured the 5th digit of his right hand while working as a 
pipe fitter in the Navy.  

His 5th digit reportedly healed in a contracted position and 
he has had decreased mobility ever since that time.  It was 
noted that he also currently suffered from Dupuytren's 
contracture of the 4th digit of the right hand and the 5th 
digit of the left hand.  

Examination revealed poor mobility in the 5th digit, but 
sensation was found to be intact.  The examiner indicated 
that the veteran was unable to oppose to the thumb, and that 
he had very little strength in the 5th digit.  The examiner 
further indicated that there was no tenderness to palpation, 
but that it was very severely contracted.

The examiner noted an impression of right 5th metacarpal 
fracture, and that the veteran continued to suffer from 
severe contracture most likely secondary to casting process 
after fracture.  

X-ray studies obtained in August 2002 revealed significant 
flexion contracture of the 5th proximal interphalangeal joint 
(PIP) exceeding 90 degrees.  There was also a deformity of 
the 5th metacarpal bone consistent with a previously healed 
fracture, and some mild degenerative changes in the dorsal 
aspect of the 5th metacarpophalangeal joint.  

The record also contains a color photograph of the veteran's 
right hand, which shows the 5th finger to be in a position of 
extreme flexion.  

As discussed in detail hereinabove, both the old and new 
versions of DC 5227 do not allow for a compensable rating 
based on ankylosis in the little finger.  Similarly, the 
criteria of the new DC 5230 also does not allow for a 
compensable rating based on limitation of motion in the 
little finger.  

However, under the old version of DC 5227, it is specifically 
noted that extremely unfavorable ankylosis will be rated as 
amputation.  The new version of DC 5227 also indicates that 
an evaluation for amputation should be considered.  

In this case, given the extreme contracture present in the 
veteran's little finger of the right hand, the Board believes 
that a compensable evaluation under the criteria of DC 5156, 
which pertains to amputation of the little finger, is 
warranted.  

In this regard, the Board notes that x-rays showed 
significant flexion contracture of the 5th PIP joint 
exceeding 90 degrees.  The presence of severe contracture at 
the PIP joint would appear to support the assignment of a 10 
percent evaluation under DC 5156, which is warranted for 
amputation of the little finger, without metacarpal 
resection, at the PIP joint.  

However, x-ray studies also showed deformity at the 
metacarpal joint, which was the site of the veteran's 
original in-service fracture, and some degenerative changes 
at the 5th metacarpophalangeal joint.  

For these reasons, and given the severe nature of the 
veteran's contracture, the Board concludes that the severity 
of the veteran's right 5th finger disability more nearly 
approximates the criteria for a 20 percent rating under the 
criteria of DC 5156.  

Accordingly, the Board finds that an increased rating of 20 
percent for the veteran's the residuals of a fracture of the 
5th metacarpal is granted.  Thus, the benefit sought on 
appeal is granted.  


III.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  

Insofar as a 20 percent rating is now assigned for the 
service-connected right 5th finger disability, the matter of 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities has been 
rendered moot.  38 C.F.R. § 3.324.  



ORDER

An increased rating of 20 percent for the service-connected 
residuals of a fracture of the 5th metacarpal is granted, 
subject to the regulations governing the payment of VA 
monetary awards.  

The claim for a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is dismissed as moot.  



REMAND

The veteran is seeking a compensable evaluation for his 
service-connected residuals of a spontaneous pneumothorax of 
the right lung.  There is no indication in the record that 
the veteran has been provided with a VA examination to 
determine the nature and severity of any residuals currently 
experienced as a result of his service-connected disability.  

Accordingly, the Board finds that a remand of this issue is 
necessary so that the RO can arrange for the veteran to 
undergo such an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The veteran is also seeking service connection for a skin 
disorder, prostate cancer, a lung condition, and a headache 
disorder.  He essentially contends that these disabilities 
developed as a result of exposure to ionizing radiation in 
service.  

In July 2004, the veteran presented additional medical 
evidence directly to the Board, which included a February 
2004 urology note indicating that he had been diagnosed with 
prostatic adenocarcinoma.  He also submitted a July 1954 
service medical record showing that he participated in 
"Operation Castle", which was one of the atmospheric 
nuclear tests that took place in the Pacific Proving Grounds 
on the Eniwetook and Bikini atolls.  

Prostate cancer is listed as a "radiogenic disease" under 
the provisions of 3.311(b)(2)(i).  Consequently, the veteran 
is entitled to the development set forth in 38 C.F.R. § 
3.311.  

Under the relevant sections of that regulations, when a 
radiogenic disease manifests itself subsequent to service and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, a dose assessment as to the 
size and nature of the radiation exposure must be made.  In 
claims based upon participation in atmospheric nuclear 
testing, the dose data will be requested from the appropriate 
office of the Department of Defense.  

After the dose assessment is obtained, if it is determined 
that a claimant was exposed to radiation, the case must be 
referred to the VA Under Secretary for Benefits for further 
consideration.  

The Board finds that the veteran's claim of service 
connection for prostate cancer must be remanded to the RO for 
appropriate development under the provisions of 38 C.F.R. 
§ 3.311.  

As noted herein above, the veteran is also claiming that his 
skin disorder, lung condition, and headache disorder 
developed as a result of exposure to ionizing radiation in 
service.  

Thus, the Board further finds that, if it is determined that 
a claimant was exposed to radiation, and the case is referred 
to the VA Under Secretary for Benefits for consideration of 
the veteran's claim for prostate cancer, appropriate 
consideration should also be given to the question of whether 
these disabilities developed as a result of exposure to 
ionizing radiation in service.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
ask him to provide a list of the names 
and addresses of any additional doctors 
and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for 
his claimed disabilities.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and extent of all 
impairment due to the service-connected 
residuals of a spontaneous pneumothorax 
of the right lung.  All indicated 
studies, to include pulmonary function 
tests, should be performed.  The 
following pulmonary function test results 
are required: (1) Forced Expiratory 
Volume (FEV- 1), as a percentage of 
predicted value; (2) Ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), as a 
percentage of predicted value; (3) 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
[DLCO(SB)], as a percentage of predicted 
value; (4) Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).  In addition, 
the examiner should specifically address 
whether the veteran has cor pulmonale 
(right heart failure); right ventricular 
hypertrophy, pulmonary hypertension, 
and/or episodes of acute respiratory 
failure.  In addition, the examiner 
should state whether the veteran requires 
oxygen therapy.  The examiner should 
specifically address the extent to which 
any impairment demonstrated on pulmonary 
function tests are attributable to the 
veteran's residuals of a spontaneous 
pneumothorax, and the extent that such 
impairment is due to other nonservice-
connected disabilities.  

4.  In accordance with the development 
requirements set forth in 38 C.F.R. 
§ 3.311(a)(2)(iii), the RO should forward 
all records concerning the veteran's 
exposure to ionizing radiation to the 
appropriate office of the Department of 
Defense, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.

5.  Once a dose estimate has been 
obtained, the claims folder should then 
be referred to the Under Secretary of 
Benefits for a nexus opinion in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health regarding the question of 
whether the veteran's prostate cancer, 
skin disorder (actinic keratosis), lung 
condition (COPD and chronic bronchitis), 
or headaches, are related to exposure to 
ionizing radiation in service.  

6.  The RO should then adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



